United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-2429
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of South Dakota.
Aloysius Leroy Red Bird,                 *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: February 6, 1998
                                Filed: February 10, 1998
                                    ___________

Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                       ___________

PER CURIAM.

      Aloysius Leroy Red Bird challenges the sentence imposed on him by the District
Court1 following his guilty plea to aggravated sexual abuse, in violation of 18 U.S.C.
§§ 2241(a)(1) and 2246(2) (1994). The government argues the appeal should be
dismissed because Red Bird agreed in his plea agreement to waive his right to appeal.
We agree.



      1
        The Honorable Charles B. Kornmann, United States District Judge for the
District of South Dakota.
      The relevant plea-agreement language is as follows:

      12. WAIVER OF DEFENSES AND APPEAL RIGHTS: Defendant
      hereby waives any right to appeal any and all motions, defenses, probable
      cause determinations, and objections which defendant has asserted or
      could assert to this prosecution, and the Court&s entry of judgment against
      defendant and imposition of sentence, including sentence appeals under
      18 U.S.C. § 3742.

       Based on this language and our review of other portions of the record, including
the plea colloquy set forth in the change-of-plea transcript, we conclude Red Bird
knowingly and voluntarily waived his right to appeal his sentence. We therefore
specifically enforce Red Bird&s waiver against him by dismissing this appeal. See
United States v. His Law, 85 F.3d 379, 379 (8th Cir. 1996) (per curiam) (holding that
a plea agreement may be specifically enforced).

      Accordingly, the appeal is dismissed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-